Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10164104 C1. DE 10164104 C1 discloses a nitrification inhibitor formulation consisting of a solution of 3, 4-dimethylpyrazole phosphate in concentrated phosphoric acid (see lines 192-194 on page 5 of the English translation). The difference between the formulation and method recited in claims 7-11 and 17-19, and that disclosed by DE 10164104 C1, is that DE 10164104 C1 does not disclose the concentrations of the 3,4-dimethylpyrazole phosphate,  phosphoric acid and water as recited in these claims. It would be obvious to provide a concentration from 10 to 50% by weight of 3, 4-dimethylpyrazole phosphate, 30 to 50 % by weight of phosphoric acid and 10-60% by weight of water in the composition of DE 10164104 C1. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine suitable concentrations of the components. Applicant’s argument, that the use of a solution S comprising DMP and DMPP in the preparation of formulation F results in an advantageous effect, which is the cold stability of the formulation f, in particular, that the formulation F does not crystallize at lower temperature, is not convincing, since claim 7 does not require that the formulation F be obtained by the process according to claim 1, but that it is merely “obtainable” by such process.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zerulla et al (US 2018/0249626) (newly cited). Zerulla et al disclose a liquid fertilizer additive which may include DMP and DMPP. (See Paragraph [0051].) The difference between the solution disclosed by Zerulla et al, and that recited in claims 12 and 13, is that Zerulla et al do not disclose the specific concentrations of the DMP and DMPP as recited in claims 12 and 13. It would be obvious to provide the DMP and DMPP in the liquid fertilizer additive of Zerulla et al in the concentrations as recited in claims 12 and 13. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine suitable concentrations of the DMP and DMPP, and there is no evidence on record of unexpected results which would emanate from the use of the specific concentrations recited in claims 12 and 13. Applicant’s argument, that the use of a solution S comprising DMP and DMPP in the preparation of formulation F results in an advantageous effect, which is the cold stability of the formulation F, in particular, that the formulation F does not crystallize at lower temperature, is not convincing, since claims 12 and 13 do not require the production of formulation F.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is indefinite as to whether the claim requires production the production of formulation F.  The phrase - - , so as to prepare formulation F - - should be inserted after “acid” in the last line to avoid this rejection. In claims 7 and 15, it is indefinite as to whether the formulation, and solution recited therein, are required to be made by the methods of claim 1 and 13, respectively, since the claims recite that the formulation and solution are “obtainable by the methods of claims 1 and 13. The term “obtainable” should be changed to - - obtained - - to avoid this rejection. In claim 15, there is no antecedent basis for “the process according to claim 15”.
This application apparently discloses allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736